DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	As discussed in the previous Office action, Applicants elected without traverse the species of rebaudioside A (claim 23) and the effect/functional property that the food or beverage comprising the composition of claim 21 has a more intense taste and flavor profile than the same food or beverage not comprising this composition (claim 28).  Claims 21, 22, 24 and 25 have been amended.  No claims have been added.  Claims 1-20 have been canceled.  Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention (non-elected species), there being no allowable generic or linking claim.  Claims 21-28 are examined on the merits herewith.  
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-28 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "intense" in claims 26 and 28 is a relative term which renders the claim indefinite.  The term "intense" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims recite that a food or beverage comprising the composition of claim 21 has an intense taste and flavor, and a more intense taste and flavor than the same food or beverage without 
Applicants assert that the terms intense taste and intense flavor profile are not indefinite, because the food or beverage of these claims could be tasted by an expert panel who have been trained on a 15-point scale for the intensity of sweetness and bitterness.  In reply, this point is not a claim limitation.  The claims do not recite, e.g., a wherein clause, “wherein the intensity of the taste and of the flavor profile are measured on a 15-point scale by individuals who have been trained to rank taste and flavor profiles on this 15-point scale.”  The food and beverage products in the claims may be tasted and assessed by anyone.  To expedite greatly prosecution for Applicants, it is suggested that claims 26 and 28 be amended as follows.  

26.  (currently amended) A food or beverage product 
comprising the taste and flavor modifying composition of claim 21.    


28.  (currently amended) The food or beverage product of claim 26, wherein the are [[is]] more intense than a comparative taste and flavor profile of a comparative food or beverage product which does not include the taste and flavor modifying composition.   

	Further, claims 21, 22, 24 and 25 recite quantities for the components in the composition expressed as %s.  But it cannot be determined if the percents are by weight or by concentration, in a solution, or by some other measure.  Thus, the claims are indefinite.  Clarification and appropriate correction are required.
	Applicants have amended these claims to recite that these percents and percent ranges are on a dry basis, i.e., relative to the other components/ingredients present without the 
Double Patenting- obviousness-type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

1.  Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-25 of U.S. Patent No. 8,993,269 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising glycosylated (α-glucosylated) steviol glycosides, non-glycosylated steviol glycosides and maltodextrin.  The degree of glycosylation/ glucosylation is of overlapping ranges, 1-4 in instant claim 1 and 0-2 in patented claims 6 and 22.  The patented claims are broader, because they do not recite that the two kinds of steviol glycosides make up at least 80% of the composition, but it would have been obvious to the artisan of ordinary skill at the time of the invention to make a composition that was as pure as possible with respect to the required three ingredients.  This artisan of ordinary skill would have known that, by doing so, the composition would have the least risk of containing other ingredients that would add an undesired taste or flavor or calories or texture or insolubility to or in a food or drink to which the composition was added.  This artisan of ordinary skill would have known that, if the composition was a pure as possible, the least amount of it could be used, which would make the composition easier to package and ship and consume.  The patented claims recite a product-by-process.  But in the process of claim 1, starch (amylose) is digested by α-amlyase to make glucose, and the glucose is reacted with steviol glycosides in the presence of a transglucosidase (CGTase) to yield glycosylated/glucosylated steviol glycosides.  Claim 22 recites that the composition also comprises maltodextrin.  Therefore, these inventions are not patentably distinct.  
s 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,107,436 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising glycosylated (α-glucosylated) steviol glycosides, non-glycosylated steviol glycosides and maltodextrin.  The rebaudiosides and maltodextrin are present in the same amounts.  Patented claims 1, 2 and 4 are broader than the instant claims, because they are not delimited with respect to the degree of glycosylation of the steviol glycosides.  But this difference in scope does not create different inventions.  Also, the patented claims are broader, because they do not recite that the two kinds of steviol glycosides make up at least 80% of the composition, but it would have been obvious to the artisan of ordinary skill at the time of the invention to make a composition that was as pure as possible with respect to the required three ingredients.  This artisan of ordinary skill would have known that, by doing so, the composition would have the least risk of containing other ingredients that would add an undesired taste or flavor or calories or texture or insolubility to or in a food or drink to which the composition was added.  This artisan of ordinary skill would have known that, if the composition was a pure as possible, the least amount of it could be used, which would make the composition easier to package and ship and consume.  Therefore, these inventions are not patentably distinct.  
3.  Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,420815 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising glycosylated (α-glucosylated) steviol glycosides, non-glycosylated steviol glycosides and maltodextrin.  The degree of glycosylation/ glucosylation is of overlapping ranges, 1-4 in instant claim 1 and 1-20, 1-9 and 1-2 in patented claims 4, 7 and 8, respectively.  The ranges for the amounts of rebaudiosides and maltodextrin are overlapping.  The patented claims are broader, because they do not recite that the two kinds of steviol glycosides make up at least 80% of the composition, but it would have been obvious .  
4.  Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,706,792 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising glycosylated (α-glucosylated) steviol glycosides, non-glycosylated steviol glycosides and maltodextrin.  The degree of glycosylation/ glucosylation is of overlapping ranges, 1-4 in instant claim 1 and 2-4 in patented claim 1.  The patented claims are broader, because they recite that the glycosylated steviol glycosides are present in an amount of greater than “about 34” (an indefinite number) % by weight, and that the non-glycosylated steviol glycosides are present in any amount, while the instant claims recite that the total for both is 80% or more (presumably by weight).  This difference in scope, however, does not create two different inventions.  The patented claims recite a product-by-process.  But in the process of claim 1, starch (amylose) is digested by α-amlyase to make glucose, and the glucose is reacted with steviol glycosides in the presence of a transglucosidase (CGTase) to yield glycosylated/glucosylated steviol glycosides.  Claim 1 recites that the composition also comprises maltodextrin.  Therefore, these inventions are not patentably distinct.  
5.  Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,130,116 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is .  
6.  Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,398,160 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising glycosylated (α-glucosylated) steviol glycosides, non-glycosylated steviol glycosides and maltodextrin.  The degree of glycosylation/ glucosylation is the same, 1-4, and the amount of the glycosylated and non-glycosylated steviol glycosides together is the same, at least 80%.  The steviol glycosides comprise rebaudiosides A and C.  Therefore, these inventions are not patentably distinct.  
7.  Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,602,762 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising glycosylated (α-glucosylated) steviol glycosides, non-glycosylated steviol glycosides and maltodextrin.  The degree of glycosylation/ .  
8.  Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,743,572 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising glycosylated (α-glucosylated) steviol glycosides, non-glycosylated steviol glycosides and maltodextrin, recited more broadly in the patented claims as maltooligosaccharides.  The degree of glycosylation/glucosylation is of overlapping ranges, 1-4 in instant claim 1 and 1-9 and 1-2 in patented claims 7 and 8, respectively.  The patented claims recite that the glycosylated steviol glycosides are present in an amount of greater than 50% by weight, and that the non-glycosylated steviol glycosides are present in an amount of less than 20% by weight, while the instant claims recite that the total for both is 80% or more (presumably by weight).  These claim limitations in the two claim sets, however, do not create two different inventions, particularly as the total in the patented claims can be 70% or more, which is very close to the instant 80% or more.    Therefore, these inventions are not patentably distinct.  
9.  Claims 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-16 of copending Application No. 16/995,434 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to the same invention, a composition comprising glycosylated (α-glucosylated) steviol glycosides, non-glycosylated steviol glycosides and maltodextrin.  The degree of glycosylation/glucosylation is of overlapping ranges, 1-4 in instant claim 1 and 2 – more than 5 in copending claim 2.  The copending claims recite that the glycosylated steviol glycosides are present in an amount of 50-95% by weight, and that the non-glycosylated steviol glycosides are present in an amount of 1-40% by weight, while the instant claims recite that the total for both is 80% or more (presumably by weight).  These claim .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.      
Applicants have declined to respond to these rejections, thus they are maintained.  Applicants are advised that these rejections must be addressed at this time.  If these rejections are not addressed and overcome, the instant application cannot proceed to the stage where Applicants could receive an indication of allowable subject matter.  The claims will remain rejected until the required TDs (terminal disclaimers) are filed.  
The claimed composition is free of the prior art. Prakash et al. (US 2007/0116823 A1) disclose a composition that is a healthy and very low-calorie sweetener with a reduced off-taste (reduced bitterness, astringency and a metallic and cooling taste) comprising maltodextrin, in a preferred amount of 2-10% by weight (see paragraphs 26-28) and multiple NHPS’s (natural high-potency sweeteners). The NHPS’s include stevioside and/or rebaudioside A and/or rebaudioside B and/or rebaudioside C and/or rebaudioside D and/or rebaudioside F and/or dulcoside A and/or rubusoside and/or steviobioslde (see paragraphs 45, 67 and 68). These compounds are all steviol glycosides, or SGs, and any combination may be present in the composition. See paragraphs 6-10, 20, 26-28, 45, 67 and 68.  If the combination comprises rebaudioside A, it may be present in an amount of at least 50% by weight, and most preferably in an amount of 75-85% by weight. If the combination comprises stevioside, rebaudioside C, rebaudioside F and steviolbioside, the first may be present in an amount of up to 10% by weight (0.5-10%), the second may be present in an amount of up to 10% by weight (1-10%) and the third and fourth may be present in an amount of 0.1-4% by weight each (see paragraphs 69, 71,73, 76 and 77), The reference does not disclose the degree of glycosylation of the various steviol glycosides, but Zhang et al. (WO 2012/088593 A1) disclose that stevioside has three 
Applicants’ amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-11-08